989 A.2d 5 (2010)
FRANK N. SHAFFER FAMILY LIMITED PARTNERSHIP and Kevin and Kendra Shaffer, Appellants
v.
ZONING HEARING BOARD OF CHANCEFORD TOWNSHIP, Appellee,
Chanceford Township, Intervenor.
No. 67 MAP 2009.
Supreme Court of Pennsylvania.
Argued December 2, 2009.
Decided January 26, 2010.
*6 Robert G. Dobslaw, Lancaster, for Frank Shaffer Family Limited Partnership, Kevin & Kendra Shaffer.
Steven Lloyd Sugarman, Steven L. Sugarman & Associates, Berwyn, for amicus curiae Community Associations Institute, PA & DE Valley Chapter.
D. Michael Craley, Red Lion, for Zoning Hearing Board of Chanceford Township.
Stephen J. Dzuranin, Harrisburg, Jeffrey Concini Clark, Wix, Wenger & Weidner, P.C., for amicus curiae PA State Association of Township Supervisors.
Timothy J. Bupp, CGA Law Firm, P.C., York, for Chanceford Township.

ORDER
PER CURIAM.
The Order of the Commonwealth Court is AFFIRMED.